DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3. Claim 1 recites the limitation: " method, comprising: communicating, to a service provider, a hardware local key that uniquely identifies a security processor of a client receiver, and a smart card identifier that uniquely identifies a smart card previously paired with the host receiver”.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

                                                       Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5. Claims 1 and 10 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9 and 11 of U.S. Patent No. 10,484,753; and claims 1 and 11 of U.S. Patent No. 10,484,754; and claims 1 and 11,12 of the co-pending application 16/659,684. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same subject matter as the copending application claims and the patent application claims, with obvious wording variations. For example, these applications are directed towards the system and method for hardware enforcement of hardware functionality in a television receiver based upon the activation code within the activation message. Therefore, this is nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.   Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Candelore (US Pub.No.2009/0168996) in view of Hauck (US Pub.No.9, 788,209).


8.   Regarding claims 1, 10 Candelore teaches a method and a system, comprising: communicating, to a service provider, a hardware local key that uniquely identifies a security processor of a client receiver (Figs.1-2 and Para: 0057-0058 teaches a unique key [hardware local key herein] will be programmed into storage element 250 during manufacture or during implementation within a set-top box 110 (e.g. set-top box) or digital device),
      and a smart card identifier that uniquely identifies a smart card previously paired with the host receiver (Fig.2 and Para: 0058 teaches when conditional access unit 201 is manufactured, a smart card 210 is installed, and the smart card can receive the unique key associated with conditional access unit at the time of pairing. From then on, smart card 210 is "paired" to that particular host e.g., conditional access unit 201. Para: 0082 teaches smart card having a smart card identifier that identifies a smart card previously paired with the host receiver);
        receiving, by the host receiver from the service provider, responsive to the communicating, an authentication message including an authentication code, the authentication message encrypted in accordance with a global network key stored by the smart card; decrypting the authentication message by the smart card using the global network key to obtain the authentication code, the authentication code indicating  request 611 will be provided by the user via an in-band communication pathway to CA control system 620 in communication with set-top box, which performs a lookup of information to authorize the user substantially in real time. The request is a message that comprises an identifier of the requested content, a serial number of set-top box (referred to as "STB Serial Num") and/or an identifier of smart card 650 (referred to as “Smart Card ID").  Upon receiving an authorization (AUTH) message 612 from subscriber management system 610, which also include the STB Serial Num and global keys (e.g., keys used to decrypt ECMs sent in-band with the content), CA control system 620 routes STB Serial Num 641 and a mating key generator 621 to at least one of the mating key servers 630. CA control system operates as an intermediary to coordinate delivery of a mating key 622 that is used to recover digital content from downloaded, scrambled content. CA control system 620 may be implemented as a headend, a broadcast station, a satellite uplink or the like.
Para: 0085 teaches prior to transmission of STB Serial Num 641 and mating key generator 621, CA control system 620 will perform an authentication scheme with a selected mating key server, in order to establish a session key between CA control system 620 and mating key serve. The session key can be used to encrypt information exchanged between the parties in order to provide a secure link there between. Para: 0089 teaches mating key 622 is used to encrypt a descrambling key needed to descramble scrambled content being sent to set-top box 640.

Para: 0041-0044 teaches the digital content of the program data will be transmitted in scrambled form. As part of the program data, access requirements will be transmitted along with the scrambled content to digital device 110 (e.g., set-top box) that is implemented with receiver 111 thereby functioning as a conditional access unit.  An access requirement is a restrictive parameter used to determine if digital device 110 implemented with conditional access functionality, hereinafter referred to herein as the conditional access unit 110 is authorized to descramble the scrambled content for viewing or listening purposes. The access requirement will be a key needed to perceive (view and/or listen to) the content, a service tag associated with a given content provider, or even a particular descrambling software code. When a scrambled program is received by conditional access unit 110, the access requirements for the program are compared to the entitlements (privileges) that the conditional access unit actually has. In order for the conditional access unit to display the scrambled content in clear form, the access requirements associated with the digital content are compared to the entitlements of the conditional access unit. The entitlements will state that conditional access unit is entitled to view/playback content from a given content provider. The 
Para: 0061-0064 and Para: 0076-0078 teaches the smart card will be replaced by a headend server (headend) 410 of a one-way or two-way network 420 as shown in fig. 4. Headend maintains the access rights for the digital device operating as a decoder 401. Headend can deliver one or more service keys [global key] based on the unique key stored in descrambler IC 440. The encrypted service key will be stored locally in decoder to facilitate transitions from one channel to another. The service key are stored in encrypted form, and is loaded as needed into descrambler IC. The service key is also used as a descrambling key to descramble the content directly. 
Figs.4-5 and Para: 0065-0067 teaches a controller on headend 410 processes a request for program key (RPK) message. The RPK message will contain an address of decoder as well as information needed to identify the channel to be viewed. Upon receipt of the RPK message, headend accesses entries of an access control list (listing each entitlement of decoder 401) and verifies decoder is authorization to receive a particular service key. If authorized, headend sends the service key (encrypted using the unique key contained in storage element 450 located in the descrambler IC) to decoder. Para: 0070-0071 teaches the requested service key (SK) will be in an encrypted format is received by the transmitter/receiver logic 520, which provides the SK to processor 430. Processor 430 will provide the SK to descrambler IC 440 for descrambling incoming scrambled content in real-time);
         decrypting the activation message by the security processor of the client receiver using the hardware local key to obtain the one or more activation codes (Para: 0036-0037 teaches digital device 110 comprises a receiver 111, which processes the incoming information, extracts the program data inclusive of the digital content therefrom, and provides the digital 
Fig.3 and Para: 0058-0060 teaches a descrambling key is encrypted in the smart card using a key stored in non-volatile memory of the smart card. This key (unique key) stored in the smart card is associated with the key stored in the storage element of the descrambler integrated circuit IC. The encrypted descrambling key is received from the smart card. This method includes receiving a digital bit stream including program data in the descrambler IC, where the program data includes system information and scrambled digital content. The encrypted descrambling key is decrypted using a key stored in a storage element of the descrambler IC. The scrambled digital content is descrambled in the descrambler IC using the decrypted descrambling key, and the descrambled digital content is output).

Candelore teaches all the above claimed limitations, but does not expressly teach the activation message including one or more activation codes for activating one or more hardware components of the client receiver; enabling, by the security processor of the client receiver, the one or more hardware components of the client receiver based on the one or more activation codes.



It would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Candelore to include enabling, by the security processor of the client receiver, the one or more hardware components of the client receiver based on the one or more activation codes as taught by Hauck, since such as setup would give predictable result of activating the hardware components of the client device for authorized users.

9.   Regarding claims 2, 12 Candelore teaches the method and the system, wherein the communicating comprises: communicating a client pairing message from the client receiver to the service provider, the client pairing message including the hardware local key; and communicating a host pairing message from the host receiver to the service provider, the host pairing message including the smart card identifier that uniquely identifies the smart card (Para:0007-0008 teaches the content providers, provides downloadable content, to introduce copy protection schemes. These copy protection schemes may extend beyond the role of conditional access (CA), merely descrambling content to a CA-clear format for real-time viewing and/or listening, and now include constraints and conditions on the recording and playback. For example, currently, copying of scrambled content for subsequent descrambling and viewing or listening may be permitted with the appropriate service/content provider authorization or key provided to the digital device.  Smart card with a Pay-Tv access control application is adapted to receive messages that grant certain service entitlements. If the set-top box was allowed to view IPPV programs, then credit and cost limit information was transmitted as well. Likewise, when 

10.   Regarding claims 3, 13 Candelore teaches the method and the system, wherein: at least one of the client pairing message or the host pairing message comprises a request for authentication; and the authentication message is received in response to the authentication message (Para: 0058-0060 and Para: 0080-0085 teaches host pairing message comprises a request for authentication/ authorization).

11.   Regarding claims 4, 14 Candelore teaches the method and the system, further comprising: encrypting the activation message by the host receiver in accordance with the hardware local key, wherein the receiving the activation message is by the host receiver from the service provider, the authentication message further includes the hardware local key, and decrypting the authentication message is further to obtain the hardware local key by the host receiver prior to receiving the activation message; and transmitting the activation message from the host receiver to the client receiver subsequent to the encrypting the activation message, wherein the decrypting the activation message is responsive to the client receiver receiving the activation message from the host receiver (Para: 0036-0037 teaches digital device 110 comprises a receiver 111, which processes the incoming information, extracts the program data inclusive of  Thus, access requirements and entitlements form a part of the access control system to determine whether a conditional access unit or even a decoder is authorized to view a particular program. The access requirements and entitlements can provide consumers with a variety of choices for paying for the content and gaining access to the scrambled content.


12.    Regarding claims 5, 15 Candelore teaches the method and the system, further comprising: decrypting the activation message by the host receiver in accordance with the global network key prior to the encrypting the activation message by the host receiver in accordance with the hardware local key, wherein the activation message is encrypted in accordance with the global network key when received by the host receiver (Figs.1-2, Para:0036-0037  and Para: 0041-0044 teaches the digital content of the program data will be transmitted in scrambled form. As part of the program data, access requirements will be transmitted along with the scrambled content to digital device 110 (e.g., set-top box) that is implemented with receiver 111 thereby functioning as a conditional access unit.  An access requirement is a restrictive parameter used to determine if digital device 110 implemented with conditional access functionality, hereinafter referred to herein as the conditional access unit 110 is authorized to descramble the scrambled content for viewing or listening purposes. The access requirement will be a key needed to perceive (view and/or listen to) the content, a service tag associated with a given content provider, or even a particular descrambling software code. When a scrambled program is received by conditional access unit 110, the 
Para: 0061-0064 and Para: 0076-0077 teaches the smart card will be replaced by a headend server (headend) 410 of a one-way or two-way network 420 as shown in fig. 4. Headend maintains the access rights for the digital device operating as a decoder 401. Headend can deliver one or more service keys [global key herein] based on the unique key stored in descrambler IC 440. The encrypted service key will be stored locally in decoder to facilitate transitions from one channel to another. The service key are stored in encrypted form, and is loaded as needed into descrambler IC. The service key is also used as a descrambling key to descramble the content directly).

13.    Regarding claims 6, 16 Candelore in view of Hauck teaches the method and the system, wherein: the activation message is received from the service provider in accordance with the authentication code indicating the successful pairing of the client receiver with a subscriber account previously associated with the smart card (Candelore: Para:0058-0060 and Para:0080-0083 teaches successful pairing of the client receiver with a subscriber account previously associated with the smart card), the subscriber account authorized to use a set of hardware components; and the activation message including the one or more activation codes for activating the one or more hardware components of the client receiver in accordance with the set of hardware components the subscriber account 

14.    Regarding claims 7, 17 Candelore in view of Hauck teaches the method and the system, wherein the activation message is a second activation message, and further comprising: receiving a first activation message by the client receiver from the service provider, prior to receiving the second activation message and in accordance with the authentication code indicating the successful authentication of the client receiver, the first activation message including a processor activation code for activating the security processor of the client receiver; and enabling the security processor of the client receiver based on the processor activation code (Candelore :Fig.6A and Para: 0081- 0083 teaches once a user of set-top box 640 desires to receive particular program data, set-top box  determines whether entitlements (sometimes referred to as privileges) associated with the requested program data are already stored therein. If the entitlements are not stored, the user may be notified by a screen display and prompted to issue a request 611. The request 611 will be provided by the user via an in-band communication pathway to CA control system 620 in communication with set-top box, which performs a lookup of information to authorize the user substantially in real time. The request is a message that comprises an identifier of the requested content, a serial number of set-top box (referred to as "STB Serial Num") and/or an identifier of smart card 650 (referred to as “Smart Card ID").  Upon receiving an authorization (AUTH) message 612 from subscriber management system 610, which also include the STB Serial Num and global keys (e.g., keys used to decrypt ECMs sent in-band with the content), CA control system 620 routes STB Serial Num 641 and a mating key generator 621 to at least one of the mating key servers 630. CA control system operates as an intermediary to coordinate delivery of a mating key 622 that is used to recover digital content from downloaded, scrambled content. CA control system 620 may be implemented as a headend, a broadcast station, a satellite uplink 
Hauck: Col.12, lines.57-67; Col.13, lines.1-9 and Claim 1 teaches enabling the security processor of the client device based on the activation ticket/code).

15.    Regarding claims 8, 18 Candelore teaches the method and the system, wherein the receiving the activation message is by the client receiver directly from the service provider (Para: 0007-0008 and Para: 0041-0044 teaches receiving the activation message from the service provider).

16.    Regarding claims 9, 20 Candelore teaches the method and the method, wherein the client receiver is integrated as part of a mobile device (Figs.1-2 and Para: 0032 and Para: 0048 teaches the client receiver is integrated as part of a digital device (e.g. mobile device).

17.   Regarding claim 11 Candelore teaches the system, wherein the smart card is further to decrypt the authentication message using the global network key to obtain the authentication code (Figs.1-2, Para:0036-0037  and Para: 0041-0044 teaches the digital content of the program data will be transmitted in scrambled form. As part of the program data, access requirements will be transmitted along with the scrambled content to digital device 110 (e.g., set-top box) that is implemented with receiver 111 thereby functioning as a conditional access unit.  An access requirement is a restrictive parameter used to determine if digital device 110 
Para: 0061-0064 and Para: 0080-0083 teaches the smart card will be replaced by a headend server (headend) 410 of a one-way or two-way network 420 as shown in fig. 4. Headend maintains the access rights for the digital device operating as a decoder 401. Headend can deliver one or more service keys [global key] based on the unique key stored in descrambler IC 440. The encrypted service key will be stored locally in decoder to facilitate transitions from one channel to another. The service key are stored in encrypted form, and is loaded as needed into descrambler IC. The service key is also used as a descrambling key to descramble the content directly).

18.   Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Candelore (US Pub.No.2009/0168996) in view of Hauck (US Pat.No.9, 788,209) as applied to claim 10 above and further in view of Akins,III (US Pat.No.9,100,548).

19.    Regarding claim 19 Candelore in view of Hauck teaches all the above claimed limitations, but does not expressly teach the system, wherein the client receiver further comprises a system on a chip (SOC) having a trusted hardware area, and the trusted hardware area having the security processor and the memory integrated therein.

 Akins teaches the system, wherein the client receiver further comprises a system on a chip (SOC) having a trusted hardware area, and the trusted hardware area having the security processor and the memory integrated therein (Col.7, lines.6-16 teaches the security processor 532 and security module 426 can be included on an System on Chip (SoC) that is placed in the home communications terminal (HCT) 310 during the manufacture process. The secure processor 532 is configured to validate a feature token and can comprise hardware, software, and/or firmware, and be programmed with secure software that is tightly controlled and has been verified to insure that it satisfies all specification requirements).

It would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Candelore in view of Hauck to include a system on a chip (SOC) having a trusted hardware area, and the trusted hardware area having the security processor and the memory integrated therein as taught by Akins, such a setup would result in a more secure device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506.  The examiner can normally be reached on Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Examiner, Art Unit 2431